CONSULTING AGREEMENT THIS DOCUMENT acts forth the agreement between ( Paradise Capital Group, LLC) heron referred to (PCG) maintaining its principal office at 1th Street, Boca Raton, FL 33486 (“PCG” or the “Consultant") and Buyer Group International Inc., hereon referred to as ("BYRG” or the "Company") maintaining its principal office at 812 Creek line Way, McKinney, TX 75070 concerning consulting services rendered to the Company. WHEREAS, (PCG) is engaged in the business of providing services for management consulting, business advisory and public relations and has knowledge, expertise and personnel to render the requisite services to the Company: and WHEREAS, the Company is desirous of retaining (PCG) for the purpose of obtaining these services so as to better, more fully and more effectively deal with the financial services community on a non-.exclusivebasis. NOW TH EREFORE, in consideration of the premises and of the mutual covenants and agreements contained herein, it is agreed as follows! NATURE OF SERVICES TO BE RENDERED During the term of this Agreement (PCG) shall use its but efforts to provide the Company financial communication services, and v ill serve, when requested. as the Company liaison and spokesperson. The consulting series to he provided by (PCG) shall include the development. implementation, and maintenance of a sound financial advisory strategy which include: A. Soliciting and arranging meetings with the investment community (both sell-side and buy-side) to promote the Company. It is understood that (PCG) dam not perform investment advisory service and/or advise any person or entity to buy or sell the Company's stock, and that (PCG) merely acts as a liaison between the Company and its shareholders, potential investors retail stockbrokers and institutional investors as art intermediary on behalf of the Company. B. Managing and communicating the Company's corporate profile within the investment community, with the goal of raising and improving such profile. Conduct meetings, in person or by telephone, with brokers, dealers, analysts and other investment professionals and to advise them ell-the Company's plans, goals, and activities. As well as feature company in media outlets such as Company executive interviews via radio. interact or print ; as well as featuring companies to a group of financial opportunist groups giving them the chance to tell them about the corporate developments in a dinner atmosphere. C. Develop an in-depth familiarization with the Company's business objectives and bring to the Company thereof, when known to bring to the Company's attention potential or actual opportunities, which meet those objectives or logical extensions thereof: when known. D. Comment on the Company's corporate development including such factors as position in competitive environment, financial performances vs, competition, strategies, and operational E. Identify prospective suitable merger or acquisition candidates for the Company, as become known. F. Introduce company to PCG's global network of investors using cutting edge marketing strategies. 1 G. Assist the Company with help to create a website. Provide the Company with insight to the investor mindframe H. Introduce the company to institutional investors, funds as well as companies across the globe looking to build a In term position in the Company TERM AND TERMINATION This
